Minee, J.,
concurring.
By Sec. 13, Art. 7 of the constitution, the board of examiners were authorized, until otherwise provided by law, to examine all claims against the State, except for salaries, etc., and they were authorized to perform such other duties as may be prescribed by law. Thereafter Sec. 963, Bev. Stat. 1898, was enacted, and it was therein provided:
“The State board of examiners are hereby directed to receive, audit, and allow all just claims of persons who have paid moneys in pursuance of chapter seventy-six of the session laws of the Territory of Utah, of eighteen hundred and ninety-two, in relation to the leasing of school lands, and the State auditor is hereby directed to draw his warrant therefor, on the State district school tax fund. ’ ’
By this act the board were to audit and allow all just claims of persons who had paid money in pursuance of ch. 76, Sess. Laws 1892, and the State treasurer was required to draw Ms warrant therefor on the State district school tax fund.
By the constitution the board were to examine all claims against the State until otherwise provided by law, and were also to perform such other duties as might be provided by law.
Sec. 963 was a provision authorizing and directing the board to examine and allow all just claims arising under a former statute. They .were not to act upon and allow an unjust claim, but were to allow all just claims. Under this the board had a discretion, and were clothed with *191quasi judicial power to audit and allow all just claims of the character named.
The board only allowed a part of the respondent’s claim. The balance of this claim was not allowed because it had not been paid into the State treasury, and because of the assumed unconstitutionality of the-statute.
It does not appear that the claim as presented was unjust; on the contrary it appears that it was a just claim. It was just such a claim as the statute was enacted to cover. The power to allow a just claim is given by the act and is authorized by the constitution. Until otherwise provided by law the board were to act under the constitution. Until otherwise provided by law no claim against the State, except salaries, dtc., could be passed upon by the Legislature, without having been considered and acted upon by the board, but the board were to perform such other duties as might be provided by law, and See. 963 was enacted in pursuance of the provision in the constitution,
I am unable to see any good reason why the claim should not have been audited and allowed.
The judgment of the district court should be affirmed.